Citation Nr: 0841777	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  99-10 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a rating higher than 20 percent for a 
bilateral knee disability.  

3.  Entitlement to a compensable rating for a right foot 
disability prior to January 17, 2007, and a rating higher 
than 10 percent since.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
February 1971 and from November 1976 to October 1981.  He 
also had additional service in the Massachusetts Army 
National Guard.  

This appeal to the Board of Veterans' Appeals (Board) is from 
June 1998 and April 2000 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

This case was before the Board in October 2003.  At that 
time, the veteran was attempting to reopen his claim for 
service connection for PTSD based on new and material 
evidence.  And in its October 2003 decision, the Board 
reopened the claim and then remanded it to the RO for further 
development before readjudication on the underlying merits 
(de novo).  The Board also remanded the claims for 
higher ratings for the bilateral knee disability and right 
foot disability and for service connection for a low back 
disability secondary to the service-connected bilateral knee 
disability.

The Board again remanded these claims in June 2006.

And in a July 2007 decision, on remand, the Appeals 
Management Center (AMC) granted the claim for service 
connection for a low back disability - assigning an initial 
10 percent rating retroactively effective as of February 27, 
1998, and a higher 40 percent rating as of January 17, 2007.  
The veteran did not appeal those ratings or effective dates.  
So his low back claim is no longer at issue.  Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second notice of disagreement (NOD) must 
thereafter be timely filed to initiate appellate review of 
the claim concerning "downstream" issues such as the 
compensation level assigned for the disability and the 
effective date).  See, too, 38 C.F.R. § 20.200 (2008).



That July 2007 decision also increased the rating for the 
right foot disability from 0 to 10 percent as of January 17, 
2007.  The veteran has continued to appeal, requesting a 
compensable rating (i.e., a rating higher than 0 percent) 
prior to that date, and a rating higher than 10 percent 
since.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a 
veteran is presumed to be seeking the highest possible rating 
unless he expressly indicates otherwise).

The veteran also has continued to appeal for a rating higher 
than 20 percent for his bilateral knee disability and for 
service connection for PTSD, which the AMC continued to deny.


FINDINGS OF FACT

1.  While the veteran has a diagnosis of PTSD, his claimed 
stressor is not verifiable.  

2.  The veteran has the highest available rating for his 
bilateral knee disability, and the condition does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards.  

3.  The veteran's right foot disability is at most moderate, 
not moderately severe.  




CONCLUSIONS OF LAW

1.  The veteran's PTSD was not incurred or aggravated in 
service and is not proximately due to or the result of or 
chronically aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2007); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2008).


2.  The criteria are not met for a rating higher than 20 
percent for the bilateral knee disability, including on an 
extra-schedular basis.  38 U.S.C.A. §§ 1155, 5107 
(West 2007); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.20, 4.21, 
4.71a, Diagnostic Code (DC) 5010 (2008).

3.  The criteria are not met for a compensable rating prior 
to January 17, 2007, or a rating higher than 10 percent since 
for the right foot disability.  38 U.S.C.A. §§ 1155, 5107 
(West 2007); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, DC 5284 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims files reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of letters dated in January 
2004 and July 2006, the RO and AMC advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).



It equally deserves mentioning that, in the July 2006 letter, 
the veteran also was informed of the disability rating and 
effective date elements of his claims.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).

With regard to the veteran's right foot and bilateral knee 
claims, section § 5103(a) requires, at a minimum, that VA 
notify him that to substantiate these claims, he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of these 
disabilities and the effect that worsening has on his 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the Diagnostic Codes under which 
these disabilities are rated contain criteria necessary for 
entitlement to higher disability ratings that would not be 
satisfied by him demonstrating a noticeable worsening or 
increase in severity of these disabilities and the effect 
that worsening has on his employment and daily life (such as 
a specific measurement or test result), VA must provide at 
least general notice of that requirement to him.  

Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43. 

Here, because the Vasquez-Flores' decision was not issued 
until very recently, the veteran has not received VCAA notice 
specifically tailored to comply with it.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
Court held that this type of notice error is presumed 
prejudicial and that it is incumbent upon VA, not the 
veteran, to show why the error is nonprejudicial, i.e., 
harmless.  VA can show the error is harmless by demonstrating 
why it does not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant, Vazquez-Flores, 22 Vet. App. at 48.  
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
diagnostic criteria used to determine the relative severity 
of the veteran's bilateral knee and right foot disabilities 
were provided to him in the July 2005 and August 2008 
supplemental statements of the case (SSOCs).  A reasonable 
person could be expected to read and understand these 
criteria, and that evidence showing he met the requirements 
for a higher rating was needed for an increase to be granted.  
Certainly then, he has the requisite actual knowledge of the 
evidence needed to support his claims.



Of equal or even greater significance, since providing the 
veteran additional VCAA notices in January 2004 and July 
2006, and the July 2005 SSOC, the AMC readjudicated his 
claims in the August 2008 SSOC.  This is important to point 
out because the Federal Circuit Court has held that a SOC or 
SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

The initial decision at issue, in June 1998, was before the 
VCAA even existed.  So obviously the RO could not have 
provided or reasonably been expected to have provided pre-
adjudicatory notice that complied with a not-yet-existing 
law.  Moreover, in Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II), the Court clarified that in these 
situations, where the decision in question was issued before 
enactment of the VCAA, VA does not need to vitiate the 
finality of the decision and start the whole adjudicatory 
process anew, as if the decision was never made.  Rather, VA 
need only ensure the veteran receives (or since has received) 
the required VCAA notice followed by readjudication of the 
claim - such that the intended purpose of the notice is not 
frustrated and the veteran is given ample opportunity to 
participate effectively in the adjudication of his claim.  
And for the reasons and bases discussed, the Board has 
already determined the veteran has received all required VCAA 
notice, such that any defect in timing of the VCAA notice 
results in no prejudice to him and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (holding that the Court must take due account of 
the rule of prejudicial error when considering compliance 
with VCAA notice requirements); 38 C.F.R. § 20.1102 (2008) 
(an error or defect in a Board decision that does not affect 
the merits of the issue or substantive rights of the 
appellant will be considered harmless).  

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).

With respect to the duty to assist, the RO and AMC obtained 
the veteran's service medical records (SMRs), service 
personnel records, private medical records, Social Security 
Administration (SSA) records, and VA medical records, 
including the reports of his VA compensation examinations.  
As there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board realizes that an etiological opinion has not been 
obtained for the veteran's PTSD.  However, the Board finds 
that the evidence, discussed below, indicates that his 
alleged stressor is unverifiable (certainly not verified).  
The Board therefore concludes that a remand for an 
examination and/or opinion is not necessary to decide this 
claim because, even assuming PTSD is again diagnosed, there 
is no stressor to support this diagnosis.  See 38 C.F.R. 
§ 3.159(c)(4) (2007).  As service and post-service medical 
records provide no basis to grant this claim, and indeed 
provides evidence against the claim, the Board finds no basis 
for obtaining a VA examination and medical nexus opinion.  
38 U.S.C.A. § 5103A(d).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.  While the veteran has a diagnosis of PTSD, 
the evidence shows that he was not in Korea when his alleged 
stressor occurred.  

The Board is also satisfied that there was substantial 
compliance with its October 2003 and June 2006 remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Entitlement to Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) (regarding combat veterans); Cohen v. Brown, 10 
Vet. App. 128 (1997).  



According to the DSM-IV criteria, a diagnosis of PTSD 
requires that a veteran be exposed to a traumatic event, and 
that he experience a number of specified current symptoms.  
The traumatic event, or stressor, involves experienced, 
witnessed, or being confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others.  In 
addition, the response must involve intense feelings of fear, 
helplessness, or horror.

Regarding the first requirement for service connection, the 
veteran has the necessary diagnosis of PTSD - which, 
according to Cohen, is presumably in accordance with DSM-IV, 
both in terms of the adequacy and sufficiency of the claimed 
stressor.  But credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).  In other words, whether an 
alleged incident in service occurred is a factual, not 
medical, determination.  So the Board is not required to 
blindly accept an opinion that diagnoses PTSD and links it to 
the alleged stressor.  Moreover, if the veteran did not 
engage in combat with the enemy, or he did engage in combat 
but the alleged in-service stressor is not combat related, 
his lay testimony, by itself, is insufficient to establish 
the occurrence of the alleged in-service stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates his testimony or statements.  Cohen, 10 Vet. 
App. at 147; Moreau, 9 Vet. App. at 395.  

Concerning this, the veteran received the National Defense 
Service Medal (NDSM), but no awards or decorations indicative 
of combat.  See VAOPGCPREC 12-99 (October 18, 1999).  There 
is no evidence of record that he engaged in combat with the 
enemy during his time in Korea.  Therefore, his lay 
testimony, alone, is insufficient to verify his stressor.  

In his May 2004 PTSD questionnaire, the veteran reported that 
his stressor was witnessing Captain "Bonifest" die after 
being attacked by a North Korean with an axe.  The death of 
Captain Bonifas is a well known incident wherein American 
soldiers were murdered with axes by North Korean soldiers 
when they tried to chop down a tree that obstructed their 
view to the north.  This incident is well documented in 
internet articles in the veteran's claims file.  Taking 
judicial notice of a fact not subject to reasonable dispute, 
the Board observes that the axe murder incident occurred on 
August 18, 1976.  See McCreary v. Nicholson, 19 Vet. App. 
324, 327 (2005) (providing for judicial notice).

The veteran's service personnel records, however, show he was 
not inducted into his second period of service until November 
17, 1976, and that he did not arrive in Korea until even 
later - May 1977, well after this incident occurred.  So the 
veteran's service personnel records contradict his claim that 
he witnessed the August 18, 1976 axe murder incident.  There 
is no evidence of record supporting his claim that he 
witnessed this incident, which occurred prior to the 
beginning of his second period of service.  And since, for 
this reason, the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not applicable, 
and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Increased Evaluation Claims

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.  

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  



Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But the Court 
recently held that VA's determination of the "present level" 
of disability may result in a conclusion that the disability 
has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim 
has been pending.  Hart v. Mansfield, 21 Vet App 505 (2007).  
That is to say, the Board must consider whether there have 
been times since the effective date of the award when 
the disability has been more severe than at others.  The 
relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See Hart, supra.  See also 38 
U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2007).

Based upon the guidance of the Court in Hart, the Board has 
considered whether a staged rating is appropriate.  However, 
with the exception of the existing staged rating for his 
right foot disability, the veteran's symptoms have remained 
rather constant throughout the course of the period on appeal 
and, as such, staged ratings are not warranted.  



Bilateral Knee Disability

The veteran asserts that he is entitled to a higher rating 
for his service-connected bilateral knee disability, 
currently evaluated as 20-percent disabling under 
38 C.F.R. § 4.71a, DC 5099-5010, by analogy to traumatic 
arthritis.

Under DC 5010, the rater is instructed to rate as 
degenerative arthritis, DC 5003.  Under DC 5003, when 
limitation of motion of the affected part is noncompensable, 
a 10 percent rating is warranted when there is x-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent rating is warranted where there 
is x-ray evidence of the involvement of 2 or more major 
joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations.  A 20 percent rating is the 
maximum available evaluation under DC 5003.

Separate disability ratings are possible for arthritis with 
limitation of motion under Diagnostic Code 5003 and 
instability of a knee under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  When 
x-ray findings of arthritis are present and a veteran's knee 
disability is rated under Diagnostic Code 5257, the veteran 
would be entitled to a separate compensable rating under 
Diagnostic Code 5003 if the arthritis results in at least a 
noncompensable degree of limitation of motion and/or 
objective findings or indicators of pain.  See VAOPGCPREC 9-
98 (August 14, 1998).

Here, though, the veteran does not have any objective 
clinical indications of instability, so he is not entitled to 
a separate evaluation for this.

It is also possible to receive separate ratings for 
limitation of flexion (DC 5260) and limitation of extension 
(DC 5261) for disability of the same joint.  See VAOPGCPREC 
9-2004 (Sept. 17, 2004).  However, the evidence of record 
shows the veteran does not have compensable limitation of 
motion in his knees.  So separate ratings also are not 
possible for this.



There is no evidence of a compensable degree of limitation of 
motion of either extension or flexion of either knee to 
warrant application of DC 5260 or 5261.  There also is no 
evidence of ankylosis of either knee to warrant application 
of DC 5256.  Ankylosis is the immobility and consolidation of 
a joint due to disease, injury or surgical procedure.  See 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Since the veteran has retained 
flexion and extension of his knees, by definition, his knees 
are not ankylosed.

And, as already mentioned, there is no evidence of recurrent 
subluxation or lateral instability to warrant application of 
DC 5257.  Finally, there is no evidence of a disability 
associated with the semilunar cartilage to warrant 
application of DCs 5258 or 5259.  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (choice of diagnostic code should be upheld 
if supported by explanation and evidence).  

As the veteran has the highest available disability 
evaluation for his bilateral knee disability under the 
applicable diagnostic code, DC 5003, he is not entitled to a 
higher schedular evaluation.  Reviewing the evidence, the 
Board finds that the overall disability picture for his 
bilateral knee disability does not more closely approximate a 
higher rating.  38 C.F.R. § 4.7.  Therefore, the 
preponderance of the evidence is against this claim.  
38 C.F.R. § 4.3.  

Finally, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment to suggest the veteran is not 
adequately compensated by the regular rating schedule.  


According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  And most, if not all, 
of his evaluation and treatment has been on an outpatient 
basis, not as an inpatient.  VAOPGCPREC 6-96.  See also, 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); and Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Right Foot Disability

The veteran also asserts he is entitled to a higher rating 
for his service-connected right foot disability, currently 
evaluated as 10-percent disabling under DC 5284, for injuries 
of the foot.  38 C.F.R. § 4.71a.  Prior to January 17, 2007, 
his right foot disability had a noncompensable (i.e., 0 
percent) evaluation  But in an October 2007 rating decision, 
during the pendency of this appeal, the RO increased the 
disability rating to 10 percent based upon the results of a 
January 17, 2007 VA examination.  

Under DC 5284, a 10 percent rating is warranted for a 
moderate foot injury.  A higher 20 percent evaluation is 
warranted for a moderately severe foot injury, and an even 
higher 30 percent rating requires a severe foot injury.  A 
note in this diagnostic code indicates that, with actual loss 
of use of the foot, rate 40 percent.  See, too, 38 C.F.R. § 
4.31, indicating a 0 percent rating is assigned when the 
particular DC in question does not provide this rating, yet 
the veteran does not meet the requirements for a compensable 
rating.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy from disuse.  A finding of functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the veteran.  38 C.F.R. 
§ 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

If a veteran is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. 
App. at 80.

The criteria in DC 5284 are not based upon limitation of 
motion.  Therefore, the veteran is not entitled to an 
increased rating based upon additional functional loss from 
the factors mentioned.  

In May 1998, the veteran had a VA joints examination.  The 
physician concluded the veteran's feet were unremarkable.  
The diagnosis was old stress fracture of the right 
metatarsal.  

In June 2000, the veteran had a fee-based examination.  He 
reported fracturing his right foot while in the military, 
during airborne training.  On objective physical examination 
of his foot, he had minimal swelling over the dorsum of this 
foot.  He had normal ranges of motion in his ankle.  His gait 
was slow, but steady.  The diagnosis was right foot injury.  

A more recent August 2005 VA examination note stated the 
veteran's right foot showed no deformity and that he had no 
tenderness or pain on palpation.  At the time of the 
examination, he was not wearing corrective shoes.  An x-ray 
was negative, revealing no abnormalities.  He was not 
diagnosed with a right foot disability.  

In October 2006, the veteran had another VA examination.  He 
acknowledged that his right foot was not a source of great 
discomfort, also indicating he did not receive VA or private 
treatment for his right foot disability and reiterating that 
he did not wear corrective shoes.  On objective physical 
examination, his right foot was identical in appearance to 
his left foot.  There was no deformity.  He had normal 
plantigrade weight bearing of his right foot.  Palpation of 
the right foot did not reveal any bony prominence in any of 
the metatarsals and there was no indication of callouses on 
the plantar surface.  He had 20 degrees of dorsiflexion 
(normal) and 60 degrees of plantar flexion (45 degrees is 
normal, so the veteran could flex his ankle beyond the normal 
range of motion).  See 38 C.F.R. § 4.71, Plate II.  
He had some slight tenderness over the instep area of his 
right foot, but there was no palpable mass in the area of 
tenderness.  He again was not diagnosed with a right foot 
disability.  

The veteran was most recently examined for VA compensation 
purposes in January 2007, at which time he again reported 
fracturing his right foot while in the military, during 
airborne training.  He said he took Motrin or aspirin to help 
relieve his pain and that wrapping his foot did not help.  He 
reported experiencing pain while standing, walking, and 
resting.  The pain was across his anterior arch and up toward 
his shin.  There was no swelling, heat, or redness.  He 
reported stiffness, fatigability, weakness, and lack of 
endurance while standing and walking.  He had flare-ups one 
to three times a month, lasting for one or two days.  Driving 
made his flare-ups worse.  He could stand for one hour and 
walk one quarter of a mile.  He wore corrective shoes, but 
did not feel they were effective.  

On clinical examination, there was objective evidence of 
painful motion and tenderness.  He had callosities, which 
revealed abnormal weight bearing.  There was no objective 
evidence of swelling, instability, or weakness.  He did not 
have hammer toes, hallux valgus, hallux rigidus, claw foot 
deformity, flat foot, atrophy, or malunion of the tarsal or 
metatarsal bones.  There were no skin or vascular 
abnormalities.  His right ankle plantar flexion was from 0 to 
35 degrees (45 degrees is normal).  His dorsiflexion was 20 
degrees (normal).  There was pain at the endpoint 35 degrees 
of plantar flexion and no pain during dorsiflexion.  There 
was no additional loss of motion after repetitive use.  The 
examiner concluded the veteran's right foot disability 
prevented him from doing chores, exercising, and playing 
sports.  The foot disability had a severe effect on his 
ability to shop, and had a moderate effect on recreation and 
traveling.  The right foot disability had no effect on his 
ability to feed himself, bathe, dress, or use the toilet.  
The examiner described the veteran's right foot disability as 
mild to moderate.  

The veteran's SSA records do not pertain to his right foot 
disability, as the SSA found him to be disabled due to a 
heart condition.  Additional VA outpatient and private 
treatment records also do not pertain to his right foot 
disability.  

The Board finds that the evidence cited above is entitled to 
great probative weight, and it is against the veteran's 
claim.  The report of the most recent January 2007 VA 
examination shows an increase in the severity of his right 
foot disability, but the RO responded by increasing his 
rating from 0 to 10 percent as of the date of that 
examination, proportionate to the amount of additional 
disability shown during that evaluation.  Prior to January 
17, 2007, he was not consistently diagnosed with a right foot 
disability and, indeed, the findings on objective clinical 
evaluation of his right foot and ankle were very minimal, if 
any at all.  He did not, for example, have pain on motion or 
wear a corrective shoe.  He did not report flare ups or 
painful motion until January 2007.  Prior to that date, his 
only symptom was slight tenderness over the dorsum of his 
right foot, which he reported in October 2006.  But he also 
acknowledged the right foot disability, on the whole, was not 
a source of much discomfort.  So the evidence of record does 
not show he had moderate right foot disability prior to his 
January 2007 VA compensation examination.  

The results of that January 17, 2007 examination, as 
mentioned, were the basis for increasing his rating to 10 
percent.  But the Board does not find that the results of 
that evaluation support an even higher 20 percent evaluation 
because they do not show the veteran has moderately severe 
right foot disability.  It is particularly worth noting in 
this regard that the examiner described the severity of the 
disability as mild to, at most, moderate.  And while the 
examiner's description of the severity of the disability is 
not altogether dispositive of the claim, it is nonetheless 
probative evidence to be considered in making this important 
determination.  38 C.F.R. §§ 4.2, 4.6.

While the disability prevented some activities like doing 
chores and exercising, it did not have any impact on feeding, 
bathing, dressing, and toileting, and had at most a moderate 
impact on recreation and travelling.  The veteran reported 
his flare ups occurred once to three times per month, and he 
did not take prescription medications for his foot pain.  He 
occasionally wore a high arch sneaker.  So the evidence of 
record does not support the conclusion that his right foot 
disability is moderately severe - as opposed to moderate.  
Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's right foot does not more 
closely approximate a 20 percent rating since January 17, 
2007, or a compensable rating prior to that date.  38 C.F.R. 
§ 4.7.  Therefore, the preponderance of the evidence is 
against this claim.  38 C.F.R. § 4.3.  

Finally, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  And most, if not all, 
of his evaluation and treatment has been on an outpatient 
basis, not as an inpatient.  VAOPGCPREC 6-96.  See also, 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); and Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).




ORDER

Service connection for PTSD is denied.  

The claim for a rating higher than 20 percent for the 
bilateral knee disability is denied.  

The claim for a compensable rating prior to January 17, 2007, 
and a rating higher than 10 percent since, for the right foot 
disability, is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


